Citation Nr: 0924487	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-11 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1943 to November 1945.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2006 
Decisional Letter of the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

In his April 2008 VA Form 9, Substantive Appeal, the Veteran 
indicated that he wanted to appear at a hearing before the 
Board at a local office.  Pursuant to 38 C.F.R. § 20.700, a 
hearing on appeal will be granted to an appellant who 
requests a hearing and is willing to appear in person.  See 
also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically 
to hearings before the Board).  While the Veteran has 
requested a personal appearance before the Board, he has not 
specified whether he would like a video conference or Travel 
Board hearing.  In a May 2008 letter, the RO advised the 
Veteran of his hearing options and asked him to specify which 
type of hearing (i.e., videoconference or Travel Board) he 
would prefer; he has not responded.

Because the RO schedules both Travel Board and 
videoconference hearings, the case is REMANDED to the RO for 
the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO should clarify whether the Veteran 
wants a videoconference hearing or a 
Travel Board hearing.  Thereafter, he 
should be scheduled for a hearing 
pursuant to his clarification.  The case 
should then be processed in accordance 
with established appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

